Citation Nr: 1748470	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-31 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for kidney stones.  

2.  Entitlement to an evaluation in excess of 60 percent for ischemic heart disease.  

3.  Entitlement to an effective date prior to April 15, 2014, for the addition of the Veteran's spouse, M.K., to his compensation award.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark Lippman, Esquire



ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1958 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is not shown that the Veteran has a current kidney disability, to include as a result of his military service.

2.  The Veteran has not been found to have congestive heart failure; his workload has not been measured at 3 METs or less during that period; and, he has not had an ejection fraction estimate of 30 percent or less.  

3.  In August 2012, the RO awarded service-connection benefits with a combined 30 percent rating, effective June 28, 2011; although asked, the Veteran did not complete VA Form 21-686c, Declaration of Status of Dependents, until April 15, 2014.

4.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a rating in excess of 60 percent for ischemic heart disease, status post coronary artery surgery have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7017.

3.  The criteria for an effective date earlier than April 15, 2014, for the award of additional compensation for the Veteran's current spouse have not been met. 38 U.S.C.A. §§ 1115, 5110, 5111; 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.205, 3.401. 

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated July 2013.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and private medical treatment records have been obtained, and the Veteran underwent VA examinations.  

The evidence shows that the Veteran was not afforded a VA examination in relation to his claim for service connection for kidney stones; however, the Board finds that, based upon the evidence of record, an examination is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to his claim for service connection for kidney stones, as discussed in more detail below, the Board finds that there is sufficient evidence of record to determine that the Veteran has not had this disability during any time in appellate status.  Board finds that a VA examination is unnecessary.  See 38 C.F.R. § 3.159(c)(4)(i).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including calculi of the kidneys (which includes kidney stones) shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

In its determinations whether service connection is warranted for a disability, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records are negative for any complaints or clinical findings of kidney stones.  Moreover, the Veteran responded negatively on all of his Reports of Medical History when asked if he then had, or had ever had, a kidney stone or blood in his urine.  Upon examination, his genitourinary system was found to be normal.  

Review of the Veteran's private medical treatment records reflects an April 2005 note that the Veteran had a history of kidney stones, but no indication of the nature and extent of treatment.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of this claim for kidney stones has there been competent and credible evidence that the Veteran has any present-day kidney disability.  As a result, service connection is not warranted because there is no current kidney disability to relate or attribute to his service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

The Board acknowledges the Veteran's assertion that his kidney stones are related to long flights he made in fighter aircrafts in-service with no opportunity for relief.  See April 2014 Notice of Disagreement.  However, the Veteran is not competent to provide an etiology opinion regarding such a disability.  To diagnose a specific disability and opine as to the etiology of such symptoms requires medical expertise, which he has not been shown to possess.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's ischemic heart disease is currently rated pursuant to Diagnostic Code (DC) 7017.  DC 7017 provides rating for heart disease following coronary bypass surgery.  A 10 percent rating is assigned in cases where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  A 30 percent rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A higher 60 percent rating is warranted if the same symptoms occur after workload of greater than 3 METs but not greater than 5 METs, more than one episodes of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is provided for chronic congestive heart failure or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

Private treatment records reflect a history of treatment for ischemic heart disease post-coronary bypass surgery in 2005.  Treatment records from September 2012 and September 2013 measured left ventricular ejection fractions greater than 60 percent.  

The Veteran underwent a VA examination in July 2014.  The examiner noted a workload of 3-5 METs resulting in fatigue and dizziness.  The METs level was solely due to the Veteran's heart condition and was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  Finally, the examiner found that the Veteran did not have congestive heart failure and that his left ventricular ejection fraction was greater than 60 percent.  

On review of the record, the Board finds that the disability picture presented by the Veteran's ischemic heart disease, status post coronary bypass surgery, does not warrant a rating higher than 60 percent for the entire appellate period.  There is no evidence to support a finding that the Veteran had chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular ejection fraction of less than 30 percent.  In this regard, the Board notes that in the July 2014 examination the examiner indicated that the range was 3-5 METS - the Board finds that this is not a finding of 3 or less, as the range is up from 3 and the other evidence of record regarding this functionality, to include the 2014 opinion regarding his abilities, indicates greater functionality than contemplated by the 100 percent rating.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, a higher rating for ischemic heart disease, status post coronary bypass surgery is denied.


IV.  Earlier Effective Date

The Veteran's spouse, M.K., has been added as a dependent to his compensation benefits effective April 15, 2014.  He states that she should be added to his benefits effective June 28, 2011.  Specifically, the Veteran has reported that his submission of his 1984 marriage license prior to the rating decision granting 30 percent satisfies the criteria for dependency.   

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  

The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Applying the relevant law to the facts of this case, it is clear that an effective date earlier than April 15, 2014, for the addition of the Veteran's current spouse, M.K., to a VA disability compensation award is not warranted.  As to the Veteran's contention regarding the prior submission of a 1984 marriage license, and submitted to VA in that year, the Board highlights that the Veteran did not report at the time of the claim that led to the 30 percent rating that he continued to be married.  VA was not required to depend on a marriage certificate submitted many years prior to evidence a current dependency.  The March 2013 notification letter sent in reference to the August 2012 award of service connection advised the Veteran that he was being paid as a single Veteran with no dependents and that he could submit a Declaration of Status of Dependents if he wished to do so.  The Veteran had a year period to inform VA that he continued to be married by did not do so.  Without response from the Veteran, the evidence did not establish that the Veteran continued to be married.  The Veteran submitted a completed Declaration of Status of Dependents in April 2014, more than a year after both the August 2012 rating decision and the March 2013 notification letter.   Once the Veteran confirmed this, the dependency was established; however, as it was more than a year after the award, the effective date was the date of this confirmation, April 2014.

Since proof of dependent status was not submitted within one year of notice of the August 2012 rating decision, an earlier effective date for dependent compensation cannot be established based on the August 2012 rating decision.

The Board finds that the Veteran did not provide the proper documentation and information regarding his current marriage until April 2014, more than one year after his marriage and the date he first received a rating in excess of 30 percent.  For these reasons, the Veteran is not entitled to an earlier effective date prior to April 15, 2014, for additional compensation benefits for a dependent spouse, as he did not submit requested dependency information within one year of a rating action that gave rise to such entitlement.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).

Given the above, based on the facts of this case, there is no legal basis to an effective date prior to April 15, 2014, for the award of dependency benefits for the Veteran's spouse.  Although the Board is sympathetic to the Veteran's claim, an effective date earlier than April 15, 2014 is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).

V.  TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's claim for a TDIU was raised in an October 2014 Application for Increased Compensation Based on Unemployability.  In this case, the Board notes that the ratings for the Veteran's service-connected disabilities meet the schedular criteria for TDIU consideration.  Thus, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In the October 2014 application for TDIU, the Veteran reported that he had last worked full-time in July 1998 and that he became too disabled to work in 2005.  He reported that he had earned no income over the previous 12 months and that he had completed college.  

The Veteran underwent a series of VA examinations in July 2014.  The examiner found, based on the Veteran's statements, that his ischemic heart disease impacted his ability to perform physical labor and sedentary work.  The Veteran stated that he had difficulty concentrating and was easily fatigued.  The examiner also stated that neither the Veteran's sinusitis nor his low back strain disability impacted his ability to work.  

An October 2014 medical opinion opined that the Veteran's left ventricular ejection fraction was greater than 60, which was normal and represented optimal function.  The examiner also noted that the Veteran's July 2014 METs level was consistent with ability to perform activities involving light work.  The examiner concluded that the Veteran's work limitations are "due to the combined effect of his multiple medical conditions... that are the result of the natural age progression."  See October 2014 medical opinion at 3.  With respect to the Veteran's functional capacity, the examiner opined that the Veteran's cardiac condition was compatible with sedentary work and that he was capable of obtaining and retaining sedentary employment.  

When all the evidence is assembled, which includes all the evidence laid out above, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Veteran believes that his service-connected disabilities prevent him from working, the Board finds that the preponderance of the evidence weighs against this finding.  While there is some evidence the Veteran's employment activities would be limited by his service-connected disabilities, as noted on the July 2014 VA examinations, none of the medical evidence establishes that the Veteran is prevented from working as a result of his service-connected disabilities.  Here, the Veteran is capable of stating that he feels unable to work, but the question of the occupational and functional limitations caused by a service-connected disability involves medical questions that they need to be addressed in determining the legal question of the ability to maintain substantially gainful employment.   The Board finds that the Veteran's lay testimony is not competent as to these overall determinations, although again, his testimony is fully considered in the assessment of the medical and legal questions.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.





							



      (CONTINUED ON NEXT PAGE)



ORDER

Service connection for kidney stones is denied.

A disability rating in excess of 60 percent for ischemic heart disease, status post coronary artery surgery, is denied.

Entitlement to an effective date earlier than April 15, 2014 for the award of dependency benefits for the Veteran's spouse is denied.

Entitlement to a total disability rating due to individual unemployability (TDIU) is denied.




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


